DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
21. The structure of claim 20, wherein top surfaces of the refill material, the first spacer, and the second spacer are level.
22. The structure of claim 20, wherein in a cross-section the air gap is fully bounded by the first spacer, the second spacer, the source/drain region, and the refill material.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 8 and 16-17 have been cancelled.
Claims 21-23 are new.
Currently, claims 1-7, 9-15 and 18-23 are pending and being considered for examination.


Response to Arguments
Applicant’s arguments, see pgs. 6-9, filed 12/28/2021, with respect to claims 1-3, 5-7 and 9-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-7 and 9-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically forming a capping layer over the ILD layer and after etching at least a portion of the one or more second spacer layers, performing a planarization to remove the capping layer, for the same reasons as mentioned on pg. 7 of Applicant remarks filed on 12/28/2021.
The prior art of record does not anticipate or make obvious the device of claim 9, including each of the limitations and specifically an air gap disposed over the first spacer, the air gap being laterally interposed between the ILD and the first spacer, the air gap being vertically interposed between a lower surface of the source/drain region and an upper surface of the isolation region, the lower surface of the source/drain region facing the upper surface of the isolation region, for the same reasons as mentioned on pg. 7 of Applicant remarks filed on 12/28/2021.
The prior art of record does not anticipate or make obvious the device of claim 15, including each of the limitations and specifically an air gap interposed between the first spacer and the second spacer, the air gap exposing a lower surface of the second spacer and a lower surface of the source/drain region, the air gap extending between .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        1/18/22